Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the request for continued examination filed on 09/30/2021.
Currently, claims 1-30 are pending with claims 3, 7, 21, 25 and 27-30 being withdrawn as being drawn to non-elected Group and/or Species.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2021 has been entered.
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or 




Claim(s) 1, 8-13, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kim et al. (“Kim” US 2018/0012876 published 01/11/2018).  
The office notes that for the grounds of rejection below there will be a normal grounds of rejection and one major alternate grounds of rejection for some parts as will be discussed and used as a grounds of rejection by the office here, and additionally one other minor alternate grounds of rejection which will for now not be made by the office but is available to be made should the need arise.  The office notes that the first grounds of rejection involves turning the device over upside down, and the alternate grounds of rejection has the device oriented right side up, both with reference to the orientation shown in Fig. 2/17 etc.  The office notes additionally regarding these grounds of rejection that although the formal main grounds of rejection is made with the device turned over upside down most of the discussion of the relation between parts below will be discussed in this action as the device appears in the normal orientation in Fig. 2/17 etc.).  

As to claim 1, Kim shows a device (See Fig. 1 and 2 with Fig. 2 being taken down II-II in Fig. 1, see also for some depending claims below the embodiment in Fig. 17 which appears to incorporate the embodiment of Fig. 1; [0115] describing Fig. 17 as being directed to Fig. 16 which itself is incorporating part 1 from the prior embodiment in Fig. 1-2 in [0111]; further see for some depending claims below the Fig. 6 variation of Fig. 3 which itself is a variation of Fig. 1 the parent embodiment; see [0069] describing Fig. 7 and note Fig. 7’s structure is the same as 
a base layer (see base 5; [0041]); 
a first conductive layer disposed on the base layer (see the first conductive layer that has 11 and 12 parts therein being designated as the first conductive layer and being disposed on 5; [0043]; note also for Fig. 4 below where the alternate embodiment of Fig. 7 is used as the basis for the rejection the analogous parts 11a and 12a are designated as these parts here; [0055]), the first conductive layer comprising a first electrode pattern and a second electrode pattern (see the pattern for the part 11 as the first pattern and the pattern for the part 12 as the second pattern which are found to be two of the patterns in Fig. 1’s top view apart from each other in this context), and exposing a portion of the base layer at a first area between the first electrode pattern and the second electrode pattern (see the portion of base 5 exposed by 11/12 where 30 is located); 
a fine light emitting diode (in a normal grounds of rejection parts of LED 30 being 33/35/34 are designated here as the LED, here excluding 31/32 for now, although in the alternate the whole part 30 can be designated in alternate grounds of rejection discussed below; [0045]; note for some depending claims below using alternate embodiment Fig. 7 as the basis of the rejection like claim 17 here the parts of alternate LED 30a which are analogous to 33/35/34 are designated as analogous parts; [0055]) at the first area on the base layer; 
a second conductive layer (see layer 52 as conductor; [0052]; note in an alternate grounds of rejection which the office will here make in addition to the normal grounds of rejection 52+32 is designated all together as this “second conductive layer” and will be used in alternate grounds of rejection below) covering the second electrode pattern (see 52 on 12) and a first side of the fine light emitting diode (see 52 on the right hand side of 30 in Fig. 2), the 
a first insulation layer (see insulation layer 40; [0051]) disposed on at least a portion of an upper surface of the second conductive layer and the fine light emitting diode (note 40 is at least on 52 and 30, and the parts 33/35/34, wrapped around 30 and its parts, and thus having the later part of the limitation regarding the first insulation layer disposed on the light emitting diode being addressed, and here the office notes regarding the newly added limitations here the office has made the normal grounds of rejection with the device turned upside down such that the leftmost-highest-bottom surface of part 52, when viewed in normal orientation, now becomes a top/upper surface and then notes that 40 is directly disposed on that surface where the part of 40 depicted in the drawings as being the upper part is wrapped around the parts 33/35/34 within 30; note this is the same for the first alternate grounds of rejection where 30 as a whole is designated as the LED part rather than 33/35/34 only; further the office notes that under the second alternate grounds of rejection noted above which is here made additionally where 32+52 are designated as the “second conductive layer”, even if the device is left in normal orientation 40’s top portion that is wrapped around 30 is touching the leftmost-uppermost tip of 32’s upper surface which is another upper surface, though not uppermost 
a third conductive layer (see conductive layer 51; [0052]) covering the first electrode pattern and the second side of the fine light emitting diode (see 51 covering 11 and covering the left side of 30), the third conductive layer contacting the first electrode pattern and directly in contact with the second side of the fine light emitting diode (note 51 touches 11 and regarding the newly added limitation 51 also touches the left side of the fine light emitting diode 30 where the tip of 51 that touches the tip of 33’s left sidewall, and also 51 touches the leftmost side of 31 if 31 is included in the designation of 30 as a whole as the overall LED part as done above), and disposed on at least a portion of a sidewall of the first insulation layer (note that 51 contacts 11 and the left hand side of 30 and also is disposed on at least a portion of the left hand sidewall of 40), 


The office notes here for the applicant that in the rejections above, the office has made some designations of parts which might could be fairly easily overcome via small amendments.  If the office saw easy amendments that could be easily suggested it would call the applicant and suggest them.  here however it appears that the easy amendments to overcome the anticipation rejection will just lead to an easy combination rejection under 35 U.S.C 103 with Kim in view of Cho, as discussed briefly above, thus the office did not call to propose such.   

As to claim 8, Kim shows a device further comprising a partition on the base layer (see dam/partition 70 on base 5; [0054]) and under the first electrode pattern (note this partition 

As to claim 9, Kim shows a device wherein the fine light emitting diode comprises a light emitting material (see active layer 35; [0046]) and a protection layer (see protection layer here being a dual protection layer as end caps made of the electrodes 31/32 in designations of parts in the rejection above where 31/32 are not included in the LED itself; [0046]) around the light emitting material in a cylindrical shape (note this structure is in a cylindrical shape in [0046]).  

As to claim 10, Kim shows a device, wherein the fine light emitting diode has a cylindrical shape (see cylindrical shape noted above in [0046]), and comprises a first sidewall corresponding to an upper surface thereof and a second sidewall corresponding to a lower surface thereof (note a right side first sidewall of 34 corresponding to the upper surface of the 30 by being beside it and connected to it, and note a left second sidewall of 33 corresponding to a lower surface of 30  by being beside it and connected to it).  

As to claim 11, Kim shows a device wherein the light emitting material has a structure in which a p-type semiconductor layer, an intermediate layer, and an n-type semiconductor layer are sequentially arranged (note the layer 34 being p type in [0049] and noted layer 33 being n type in [0048] and see intermediate layer of the “structure” being the light emitting layer part 35 above where this appears to be what the applicant is referring to here).  



As to claim 13, Kim shows a device wherein the first sidewall is in contact with the first second conductive layer (note the right hand sidewall of 34 is in electrical contact with 52), and the second sidewall is in contact with the second third conductive layer (see left hand sidewall of 33 is in electrical contact with 51).  

As to claim 15, Kim shows a device wherein the first insulation layer covers the second conductive layer (see the top part of 40 up on top of 30 covering a small part of the upper left part of 52’s underside from below; Fig. 3), and wherein the third conductive layer covers the first insulation layer (see 51 covering a portion of the top part of 40 that is up above 30; Fig. 3) and comprises a reflective material (see [0053] setting forth Al as a material for 51).  

As to claim 16, Kim shows a device further comprising a partition on the base layer (see partition 70 noted above over on the right of Fig. 2 on 5) and under the first and second electrode patterns (note the partition 70 noted above will be under the 11 and 12 parts when the device is turned on its side; note also for claim 17 below that depends from claim 16 the alternate embodiment in Fig. 7 will be used for the designations of these parts and there 70 noted above is under 11a/12a as analogous parts to 11/12).  


1 and 2 is/are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Cho et al. (“Cho” US 2018/0019369 published 01/18/2018).  
The applied reference has at least a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.  The office notes that in this case the reference will likely need to be excluded as prior art under 102(b)(1) (a) or (b) as well.  

The office notes here that there are still several such references that need to be excluded in the bunch previously cited.  

As to claim 1, Cho shows a device in Fig. 8K (see Fig. 8K being another embodiment similar to the preceding embodiments but with new parts being introduced through Fig. 8’s steps; and note here the office will be turning the device upside down for this grounds of rejection) to comprising: 
a base layer (83 and 85 acting as the base when the device is turned over upside down; [0128]); 

a light emitting diode (LED 40; Fig. 8K shows final structure but the part is labelled in Fig. 8J; [0113]) at the first area on the base layer (note this LED is “at”, as in positioned at, the general first “area” that is exposed above though it does not directly touch 83/85); 
a second conductive layer (see layer 21 as conductor; [0111]) covering the second electrode pattern (see 21 covering 61 when the device is turned over) and a first side of the fine light emitting diode (see 21 covering the right hand side of 40 in Fig. 8K when the device is turned over), the second conductive layer being in contact with the second electrode pattern and directly in contact with the first side of the fine light emitting diode (note 21 touches 61 and the right hand side of 40 down near the bottom of the right hand side of 40 although it does not extend vertically along the right hand sidewall in direct contact therewith); 
a first insulation layer (see insulation layer 81; [0127]) disposed on at least a portion of an upper surface of the second conductive layer and the fine light emitting diode (note 81 is disposed on 21’s upper surface and LED 40, although it is not directly on 21’s surface), the first insulation layer partially exposing a second side of the fine light emitting diode opposite to the first side of the fine light emitting diode (note that 81 “exposes”, or “leaves uncovered” the left hand side of 40, opposite the right hand side of 40); and 

wherein at least a portion of the first insulation layer is directly disposed on the light emitting diode (see 81 being on 40 directly).  

As to claim 2, Cho shows a device (in Fig. 8K as discussed above) further comprising: a second insulation layer (insulator 105 in [0103] carrying over to Fig. 8K) on the third conductive layer (note this layer 105 is on 22), and overlapping the base layer (note this layer 105 overlaps the base layer 83/85 designated above in the overhead view when the device is turned over upside down); a driving circuit layer on the second insulation layer (see driving circuit layer where the TFTs are made just above 101 which overall includes 102/103/104 and all the sub-layers therein; [0094]), and comprising a thin film transistor (see the TFT made by TFT 121/122 and other parts of that TFT; [0092]); and a data conductor (see 123 acting as data conductor for the signals it carries; [0098]) electrically connecting the thin film transistor and the second electrode pattern (note that 123 connects the TFT just noted and 61) through an opening in the second insulation layer (see opening in 105 that has part of 123 and part of 21 therein), the opening exposing the second conductive layer (note the opening in 105 just discussed above .  


Claim(s) 18 and 26 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Kim et al. (“Kim 009’ ” US 2018/0175009 dated 12/21/2016).  
The applied reference has at least a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.  However the applicant may need to perfect their claim to foreign priority before this will be able to happen.  

As to claim 18, Kim 009’ shows a device (see Fig. 17/18 being top view and side view; [0165]) comprising: 
a base layer (the substrate SUB; [0171]);
a first electrode pattern (see left hand part REL1 and right hand part REL1 taken together as one pattern; [0183]) disposed on the base layer, and comprising first and second 
a second electrode pattern disposed on the base layer (see pattern of REL2 disposed on SUB; [0177]), and comprising a third fine electrode line (REL2 itself) between the first and second fine electrode lines (note this is a third fine electrode line in Fig 17’s top down view here); 
a first fine light emitting diode (see right hand LD; [0171]) disposed between the first and third fine electrode lines (note this is disposed between right hand REL1 and REL2); 
a second fine light emitting diode (see left hand LD1; [0171]) between the second and third fine electrode lines (note this is disposed between left hand REL1 and REL2); 
a first conductive layer (CNE2; [0181]) directly disposed on the third fine electrode line, the first fine light emitting diode, and the second fine light emitting diode (note CNE2 is on REL2 and LD1 on the right and LD1 on the left), the first conductive layer electrically connecting the second electrode pattern and directly in contact with the first and second fine light emitting diodes (note that CNE2 directly is in contact with LD1 on left and right and also connects LD1 on left and right both to REL2); 
a first insulation layer (see PSV1+PSV2+PSV3 together here being designated as the first insulation layer; [0205] + [0207] and [0209]) disposed on at least a portion of an upper surface of the first conductive layer (see PSV1+PSV2+PSV3 being disposed on an upper surface of CNE2), and exposing a first side of each of the first and second fine light emitting diodes (note this exposes the outside sides of LD1 and LD2 both as well as the inside sides to other parts); 
and a second conductive layer (see CNE1 having right and left parts in Fig. 18; [0181]) disposed on the first electrode pattern (see CNE1’s left and right hand side parts on REL1’s left and right hand patterns) and the first and second light emitting diodes (note left and right hand 
wherein at least a portion of the first insulation layer is directly disposed on the first light emitting diode and the second light emitting diode (see the PSV2 portions that are directly touching the LD1’s on left and right).  

As to claim 26, Kim 009’ shows the device being one further comprising a partition on the base layer and under the first electrode pattern (see partition PW being on Sub and under REL1’s left and right hand parts).  
  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim” US 2018/0012876 published 01/11/2018) as applied to claim 1, and further in view of Kim et al. (“Kim 377’ “ US 2018/0019377 published 01/18/2018).  
As to claim 4, Kim shows the device as related for claim 1 above, further comprising a reflection layer (see the reflection layer 80 in Fig. 7’s alternate embodiment as discussed above which is a variation of Fig. 3 which itself is a variation of Fig. 1 the parent embodiment as discussed above; [0069]) between the base layer and overlying layers (note the reflective layer being positioned where it is between some of the layer 5 and overlying layers generally), and overlapping the fine light emitting diode (note the reflection layer overlies the LED noted above in a top down view), but fails to show the device further comprising a buffer layer between the base layer and the first conductive layer, and being a device such that the reflection layer is positioned such that it is between the base layer and specifically the buffer layer (this later being because there is no buffer layer in Fig. 7’s embodiment of Kim).  

Kim 377’ shows a buffer layer for a small rod LED (see the buffer layer 201 for LED thereon; Fig. 7; [0083]).  



After the above combination is made between Kim and Kim 377’ the office notes the device will be one further comprising a buffer layer (note the buffer layer brought in from Kim 377’ above that was 201) between the base layer and the first conductive layer (note this layer 201 will then be between base 5 in Kim and the first conductive layer 11a and 12a in the Fig. 7 embodiment of Kim which are analogous to 11 and 12 as discussed above), and being a device such that the reflection layer is positioned such that it is between the base layer and specifically the buffer layer (note the reflective layer 80 will be positioned such that it is between part of base 5 and the newly brought in buffer layer 201 from the secondary reference).   


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim” US 2018/0012876 published 01/11/2018) as applied to claim 13 and its parent claims above, and further in view of Shibata et al. (“Shibata” US 2011/0089850 published 04/21/2011).  
As to claim 14, Kim shows a device wherein the light emitting material has an inorganic structure (see [0050] for material here being a inorganic material of AlGaN implicitly in [0050] to be an active layer grade layer).  



Shibata shows a device with a rod like LED made of crystalline material (see crystalline material used for GaN in [0216] and here found to be also for the alternate embodiments in [0219] of AlGaN).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the crystalline material type as taught by Shibata to have made the AlGaN material in Kim with the motivation of using a real life material type to make the generic material in Kim (note Kim leaves his material as a generic AlGaN while Shibata sets forth real life embodiments as crystalline AlGaN; [0216] with [0219]).  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim” US 2018/0012876 published 01/11/2018) as applied to claim 16, and further in view of Kim et al. (“Kim 377’ “ US 2018/0019377 published 01/18/2018).  
As to claim 17, Kim shows the device (using the Fig. 7 alternate embodiment as used for claim 4 above) as shown for claim 16 above, further comprising: a buffer layer between the base layer and overlying layers; and a reflection layer (see the reflection layer 80 in Fig. 7’s alternate embodiment as discussed above which is a variation of Fig. 3 which itself is a variation of Fig. 1 the parent embodiment as discussed above; [0069]) between the base layer and overlying layers (see the reflective layer between the lower portion of 5 and the layers above 5), the reflection layer overlapping the fine light emitting diode (note 80 overlaps 30a in the top down view which is the analogous LED to 30 noted above).  

However, Kim fails to show the device further comprising: a buffer layer between the base layer and the first conductive layer, and the reflection layer being positioned between the base layer and specifically the buffer layer.  

Kim 377’ shows a buffer layer for a small rod LED (see the buffer layer 201 for LED thereon; Fig. 7; [0083]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the buffer layer as taught by Kim 377’ to have made a buffer layer on 5 under the overlying parts in Kim with the motivation of here using the buffering functionality of the buffer layer to buffer the materials made on the underlying base from the base materials’ properties (see the buffer layer serving the function of buffering the overlying materials from the underlying material in Kim 377’ in Fig. 7’s setup).  

After the above combination is made between Kim and Kim 377’ the office notes the device will be one further comprising a buffer layer that will be between the base layer and the first conductive layer (note the buffer layer brought in from Kim 377’ will be between the base layer 5 and the first conductive layer 11a/12a in Kim Fig. 7), where the reflection layer is positioned between the base layer and specifically the buffer layer (note the reflection layer 80 will be between the lower portion of base layer 5 and the buffer layer being brought in from Kim 377’ in the combination above).  

  
Allowable Subject Matter
Claim 5, 6, 19 and 22 (as well as claims 20 and 23-24 by dependence thereon) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
As to claim 5, and similar claim 6, the office notes that none of the art of record here shows the limitation “wherein the reflection layer overlaps the first and second electrode patterns” in the context of the parent claims of claim 5 or the limitation “wherein the reflection layer overlaps the second electrode pattern, and partially overlaps the first electrode pattern” in the context of the parent claims of claim 6.  The office notes here that the specific positioning of the reflection layer in the claim 4 already requires a combination to address as done above.  The office notes that there does not appear to be any further art that would show a combination which would have the positioning and the overlapping limitations present in a combination that would be reasonably obvious to one of ordinary skill in the art under 35 U.S.C 103.  Thus the office finds the claims are not anticipated and further finds that the claims are not obvious to one of ordinary skill in the art under 35 U.S.C 103.   

As to claim 19 the office notes that none of the art of record here shows the limitation “the opening exposing the first conductive layer” in the entire context of the whole claim and the whole parent claim.  The office notes that the primary reference used for claim 18 above, and ones like it, are considered to be the best references of record.  However the office notes that the very particular setup of all of the layers prevents the use of any potential secondary references from being able to be combined in with this reference as it would likely require a top-side TFT setup like the applicant has in the specification in order to meet all the designations of parts and this opening exposing the first conductive layer in this overall context.  As there are no 

As to claim 22, the office notes that none of the art of record here shows the limitation “and overlapping the first and second light emitting diodes” in the entire context of the claim and the entire context of the parent claim.  Likely the above used primary reference, and those like it of record, is considered to be the best art of record.  The office notes here that the specific positioning of the reflection layer in the claim would require a very specific secondary reference teaching very specific positioning of the reflecting layer.  The office notes that there does not appear to be any further art that shows such a feature or is broadly suggestive enough of such a feature and thus lacks a good secondary reference.  Thus the office finds the claims are not anticipated and further finds that the claims are not obvious to one of ordinary skill in the art under 35 U.S.C 103.  

Response to Arguments
Applicant’s arguments, see Remarks, filed 09/30/2021, with respect to the rejections utilizing the art rejections have been fully considered and are persuasive in so far as the claims now require slightly different designations of parts, but are overall unpersuasive in that some references are still applicable as noted above.  The applicant addresses each of the prior art, but merely asserts that some of the limitations now in the claim do not appear to be shown in the references.  Overall the office must disagree for now as the limitations are still addressed in the ways noted above.  Still, the office notes that the applicant appears to be amending the claims at least somewhat along the lines that they had entire first/second side (probably better to use “sidewall”) or at the least ensure that contact of the sidewall up at the tip edge of the sidewall’s upper corner will not suffice in some other definitive manner, will with a-c accomplished overcome the anticipation rejection, and depending on the language used may distinguish the claim from all art of record.  Or at least from all art except that which can be excluded as by the assignee or antedated with foreign priority.  The office does note however for the applicant to be careful in drafting an amendment in so far as there are three alternate grounds of rejection put forth for example for claim 1 above, and the applicant will want to ensure they are all overcome.  Adopting only part of a-c above may end up running into one of them.  
As to the Kim 876’ reference in specific the office notes that the previous grounds of rejection are withdrawn and similar grounds are implemented as noted above.  
As to the Cho reference in specific it appears that the current amendments are close to distinguishing over the art of record.  Either the amendment there can be slightly tightened up to make the 2x direct contact limitations involve the parts extending vertically up the side/sidewall or otherwise similar.  Otherwise this rejection might can just have the reference excluded or antedated with foreign priority.    

Overall, technically the previous grounds of rejection are withdrawn but some very similar grounds of rejection are still pending as noted above.  

Conclusion
The office already dropped a list of references that need to be excluded and/or have foreign priority perfected in order to overcome previously.   Several of them appear to still require such.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/GRANT S WITHERS/Primary Examiner, Art Unit 2891